Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dimensional interference from claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Fig. 15 is objected to because is a black and white photograph/screenshot, drawings must comply with 37 C.F.R. 1.84(m) “The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility”. In this case the photograph and/or shading reduces legibility. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “by means of a forced coupling;” in Claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. In this case this case, “means” appears to mean “via” or “by way of” as opposed to acting being a generic placeholder.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 2 discloses “said insert, said support body and said tufts of fibers being made of equal or different materials but compatible with each other for being recycled together”. It is not clear what applicant mend by equal material, it is the same type of material? A material can be equal to other but not necessarily the same type of material. Further, it is not clear what materials are included or not to be defined as "compatible with each other", i.e. the metes and bounds of "compatible" are not clear with respect to  what material comprises “compatible materials for recycling together,” As best understood and for claim clarity this limitation will be interpreted as “said insert, said support body and said tufts of fibers being made of [[equal]] a same type of material or a different type of material that is capable of [[but compatible with each other]] being recyclable together” 
Claim 1 recites the limitation “wherein said fixing system is implemented by a punching machine” It seems that applicant is describing the process of making/manufacturing the brush. The limitation of “implemented by” is defined by the dictionary (Merriam Webster Dictionary) as to “carry out” or “to accomplish” and this definition does not seem to fit what the applicant is describing on Page 7 of the specification, and therefore it is unclear what is being claimed. For examination purposes to improve clarity; this limitation will be interpreted as “wherein said fixing system is [[is implemented by ]] manufactured using a punching machine.”  
Claim 1 recites the limitation “continuous profile which separates said inserts from each other when they are inserted into said holes” Previously on claim 1 only an insert was positively recited. Therefore, it is unclear if a single insert or multiple inserts are required. For examination purposes to improve clarity on antecedent basis issues, this limitation will be interpreted as “continuous profile which separates said [[inserts from each other]] insert from another insert when they are inserted into said holes”. 
Claim 3 discloses “The brush according to claim 1, wherein said insert is coupled to said hole by friction through a dimensional interference”, There is insufficient antecedent basis for the limitation of “said hole”. Further, it is not clear what is meant by the dimensional interference as claimed and in light of the original disclosure. This appears to be referencing the frictional fit between parts, but it is unclear as claimed. Therefore, Claim 3 will be interpreted as “The brush according to claim 1, wherein said insert is coupled to said holes by friction [[through a dimensional interference]]”.
Claim 3-8 recite “said hole”, whereas in claim 1 holes (plural) are introduced as “a plurality of holes”. Therefore, it is unclear whether applicant intended to claim a hole of the plurality of holes, the plurality of holes, or some other hole. For examination purposes to improve clarity on antecedent basis issues, this limitation will be interpreted as “said holes” in claims 3-8. And claim 4 will be interpreted as “The brush according to claim 1, wherein said insert has a lobed section and said holes have [[has]] a circular section.”
Claim 10 discloses “wherein a size of said insert is increased so as to constitute two tufts of fibers clearly separated, therefore effectively two tufts of the brush or broom….”. There is insufficient antecedent basis for this “or broom” limitation in the claim, as a broom previously has not been positively recited before. Therefore, it is unclear what the applicant intends to claim. For examination purposes Claim 10 will be interpreted as “wherein a size of said insert is increased so as to constitute two tufts of fibers clearly separated, therefore effectively two tufts of the brush [[or broom]]…”
Claim 13 discloses “wherein said step of inserting a tuft and an insert in each of said holes takes place substantially without interruption after the injection molding step”. It is not clear what applicant meant by the limitation “substantially without interruption”, is it that there can be an intermediate step? a transferring step? Thus, is not clear what  the metes and bounds of this limitation are through use of the term “substantially”. For examination purposes this limitation will be interpreted as “wherein said step of inserting a tuft and an insert in each of said holes takes place after the injection molding step”. 
Claim 14 discloses “The method according to claim 12, further comprising, between said molding step and said insert insertion step, parking and / or labeling steps of said support bodies.” It is not clear what is meant by a “Parking step”, the “term” parking is to set or leave in a location, however it is unclear what is meant by parking as claimed and how it differs from the insertion step. Further, this claim appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. As it is best understood for examination purposes Claim 14 will be interpreted as “The method according to claim 12, further comprising, [[parking and/ or]] labeling steps of said support bodies between said molding step and said insert insertion step.”
Claim 15 discloses “The method according to claim 12, further comprising, following said insertion step, parking, finishing and packaging steps.” It is not clear what is meant by a “Parking step,” as the term “parking” is to set or leave in a location. However, in this case, an insertion step is also claimed and so it is unclear what is meant by “parking” as claimed, i.e.  it is unclear how parking claimed differs from the insertion step. As it is best understood and to improve clarity Claim 15 will be interpreted as “The method according to claim 12, further comprising, [[parking]] finishing and packaging steps, following said insertion step.”
Any remaining claims are rejected based on their dependency to a rejected base claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dane Robinson(US 20080104785 A1, Hereinafter “Robinson”) in view of  Veronique Cloutier (US 20160270624 A1; Hereinafter “Cloutier”).
Regarding Claim 1 Robinson discloses a brush (60, See Fig. 3) comprising a support body (62, See Fig. 3 and annotated Fig. 4) comprising a plurality of holes (400, See Fig. 4) or cavities, and a plurality of tufts of fibers (110, See Fig. 4), each tuft being constituted by a plurality of fibers substantially U-folded in their central portion(See Fig. 4), in which said tufts of fibers are fixed to said support body through a mechanical fixing system of tufts of fibers (100, See Fig. 3-4) according to which, in each of said holes is inserted the U-folded end of one of said tufts of fibers (See Annotated Fig. 4) and an insert (300, See Fig. 4), presenting a shape partially complementary to that of the holes (See Shape of 300 on Fig. 4), said insert being coupled to the support body by means of a forced coupling (Elements 323 and 424 force the coupling of insert member and support body, See Fig. 4).  Regarding the limitation “wherein said fixing system manufactured using a punching machine to which said insert is fed in the form of a continuous chain or a continuous profile which separates said inserts from each other when they are inserted into said holes,” this is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In this instance, the claimed limitation does not define a structure that is distinguished from the end product of the invention disclosed by Robinson. Therefore, the claim limitation as recited is met by the teachings of Robinson as the structure of the invention is the same or makes the product claimed obvious, meeting the limitation of the claim.
Robinson does not directly discloses having said insert said support body and said tufts of fibers being made of a same type of material or a different type of material that is capable of being recyclable together”. However, Cloutier teaches a brush with its elements like the handle and filaments being manufactured of the same materials for recycling purposes (See Para. 20).  It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brush of Robison to incorporate the teachings of Cloutier and have the brush being made of the same type of recyclable material since doing so would improve the sustainability of the cleaning article because a user is not required to disassemble the cleaning article into its constituent filaments and handle, and can simply recycle the entire cleaning article (See Para 20 of Cloutier). Further, the use of the same recyclable polymer material may also facilitate the manufacturing of the cleaning article (See Para 20 of Cloutier).

    PNG
    media_image1.png
    447
    506
    media_image1.png
    Greyscale

Regarding Claim 2 Robinson as modified discloses the brush according to claim 1, wherein said same type of material or a different type of material that is capable of being recyclable together consist of plastic materials (Plastics are Polymer materials, See Para 20 of Cloutier).
Regarding Claim 3 Robinson as modified discloses the brush according to claim 1, wherein said insert is coupled to said holes by friction. (See Para. 52 of Robinson “gripping projections, texture, or the like may be included along the transverse surface 406 of the slot 400 and/or the bristle receiving surface 310 of the bristle fastener 300 which form the inside surface of the enclosed channel 200 to provide additional friction between the bristle grouping 110 and the inside surface of the enclosed channel 200”) 
Regarding Claim 4 Robinson as modified discloses the brush according to claim 1, wherein said insert has a lobed section and said holes have a circular section. (See Shape of 300 on Fig. 4)
Regarding Claim 5 Robinson as modified discloses the brush according to claim 1, wherein said insert is coupled to said holes by interlocking. (Element 323 contains a stop wall 326 interlocks with stop wall 426 to keep the insert coupled, See Fig. 4 and 5a of Robinson)
Regarding Claim 6 Robinson as modified discloses the brush according to claim 5, wherein said support body presents locking elements (Element 424, See Fig. 4 of Robinson) in correspondence with said holes suitable for blocking said insert in said holes once inserted. (See Fig. 4 and 5a-c and Para. 42-43 of Robinson)
Regarding Claim 7 Robinson as modified discloses the brush according to claim 6, wherein said locking elements are protrusions (See Fig. 4 of Robinson), small teeth or other similar protruding elements bulging towards the inside of said holes and said insert has a flared or rounded shape towards its end to be inserted in said holes (See Fig. 5a-c of Robinson)
Regarding Claim 8 Robinson as modified discloses the brush according to claim 1, wherein said insert and/or said holes are deformed plastically upon insertion of said insert into said holes (Insert Locking member 323 and 322 deform to be inserted into the hole 400, See Fig. 5a-c, Fig. 4 and Para. 43 of Robinson) to improve its tightness.
The limitation “to improve its tightness.” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the result of having an insert that deforms upon insertion and does not limit the structure of the brush insert. The prior art meets all of the structural claimed limitations of the insert and would be capable of improving tightness, meeting therefore the claimed limitation.
Regarding Claim 9 Robinson as modified discloses the brush according to claim 1, wherein said holes or cavities are blind or open, or partially open (See Fig. 4 of Robinson; where the holes can be seen open).
Regarding Claim 10 Robinson as modified discloses the brush according to claim 1, wherein a size of said insert is increased so as to constitute two tufts of fibers clearly separated, (See Fig. 4 of Robinson, where the insert is built to constitute two tufts of fiber clearly separated) therefore effectively two tufts of the brush (See Fig. 4 and the two tufts of the brush 102 and 104 of Robinson), making them with a single stroke of the punching machine, thus doubling its productivity.
The recitation " making them with a single stroke of the punching machine, thus doubling its productivity " is considered to be a product by process limitation.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In this instance, the claimed limitation does not define a structure that is distinguished from the end product of the invention disclosed by Robinson as modified. Therefore, the claim is taught by the teachings of Robinson as modified as the structure of the invention is the same or makes the product claimed obvious, meeting the limitation of the claim.
Regarding Claim 11 Robinson as modified discloses the brush according to claim 1, suitable for the production of hairbrushes, brushes for domestic use, toothbrushes, or brooms (See Para. 1 of Rbinson).
Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dane Robinson (US 20080104785 A1, Hereinafter “Robinson”) in view of Veronique Cloutier (US 20160270624 A1; Hereinafter “Cloutier”), as applied to Claim 1, and in further view of a Youtube Video by Insider (See NPL Reference U; Hereinafter “Insider”).
Regarding Claim 12 Robinson as modified discloses claim 1, however Robinson as modified does not explicitly discloses a method for producing the brush, said method comprising the steps of: injection molding a support body having a plurality of holes; automatically transferring the support bodies just printed to a punching machine to which a continuous chain  or continuous profile of inserts is also fed; by means of said punching machine inserting a tuft of fibers and an insert in each of said holes of said support body, separating a single insert. 
Insider discloses a method for producing a brush, said method comprising the steps of: injection molding a support body having a plurality of holes (See injection molding process from Minute 0:49 to minute 1:58 and the plurality of holes at minute 1:38) ; automatically transferring the support bodies just printed to a punching machine (See minute 2:08 to minute 2:28, on how the bodies are transferred to a punching machine and minute 2:50 disclosing that the process is fully automatic) to which a continuous profile of inserts is also fed (See Minute 2:50; and minute 3:05; on the continuous profile of inserts with tufts are being fed and punched) by means of said punching machine inserting a tuft of fibers and an insert in each of said holes of said support body (See Minute 3:14 to 3:31 on the punching machine inserting a tufts of fibers and an insert (wire) in each hole of the support body and how the machine bends the fibers (U-folded) with the insert (wire) in the middle), separating a single insert (See Minute 3:14 on how the punching machine insert each insert and tufts separated).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the Brush of Robinson as modified by Cloutier incorporating the teachings of Insider and have the Brush being manufactured by an injection molding process and the bristles being inserted by a punching machine. Since it is known in the art of brushes to manufacture brushes in high volume quantities using methods that include injection molding and a punching machine as demonstrated by the video of Insider.
Regarding Claim 13 Robinson as modified discloses the method of claim 12, wherein said step of inserting a tuft and an insert in each of said holes takes place after the injection molding step (See injection molding process from Minute 0:49 to minute 1:58 and the plurality of holes at minute 1:38, and how the tufts and inserts are punches after in minute 2:14)
Claim(s) 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dane Robinson (US 20080104785 A1, Hereinafter “Robinson”) in view of  Veronique Cloutier (US 20160270624 A1; Hereinafter “Cloutier”) in view of a Youtube Video by Insider (See NPL Reference U; Hereinafter “Insider”), as applied to Claim 12, and further in view of Winfried Ebner (US 8585153 B2;Hereinafter Ebner);.
Regarding Claim 14 Robinson as modified discloses the method of Claim 12, Robinson as modified is silent to the method, further comprising, labeling steps of said support bodies between said molding step and said insert insertion step. Ebner discloses a similar manufacturing method wherein identification marks (labeling step) are provided between the molding steps and the bristle carrier insertion step (Second molding step). (See Col 3 line 65 to col 4 line 9, and Abstract of Ebner) Thus, Meeting the claimed limitation of having a labeling step between said molding step and said insertion step. It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Robinson as modified to incorporate the teachings of Ebner and provide the method having a labeling step between said molding step and said insertion step. Doing so would aid in placing a hidden proof of origin. In the case of doubt, the brush could be cut open and a counterfeit could be proven by the lack of the identification mark. (See Col 3 line 65 to col 4 line 9 of Ebner) Aiding with the identification of counterfeit brushes.
Regarding Claim 15 Robinson as modified discloses the method according to claim 12, Robinson as modified is silent to the method further comprising, finishing and packaging steps, following said insertion step. Ebner discloses a similar method wherein the method further comprises, finishing and packaging steps, following said insertion step (See Col 4 Line 10-21 of Ebner). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Robinson as modified to incorporate the teachings of Ebner and provide the method with, finishing and packaging steps, following said insertion step. Doing so would aid to further automate the manufacturing process. (See Col 4 line 10-21 of Ebner).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Driesen et al. (US 6009589) - Relates to brush having a brush body, a plurality of holes and U-Shaped tufts bristles with an insert (See Fig. 2). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723